t c summary opinion united_states tax_court reinaldo ernestina moracen petitioners v commissioner of internal revenue respondent docket no 21949-05s filed date ruth moracen knight for petitioners laura a price for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 the issues for decision are whether petitioners’ gross_income includes annuity proceeds of dollar_figure and related interest_income of dollar_figure and whether petitioners are liable for the accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits as well as additional exhibits introduced at trial are incorporated herein by this reference at the time the petition was filed petitioners resided in zephyrhills florida references to petitioner in the singular are to ernestina moracen petitioner’s stepmother celia knight died in date before her death mrs knight had purchased an annuity_contract from travelers life_annuity travelers petitioner was a named beneficiary of the annuity_contract as was mrs knight’s sister gladys becquer petitioner’s father pedro knight was not named as a beneficiary after mrs knight died luis falcon was appointed executor of the estate travelers issued two checks to petitioner all amounts are rounded to the nearest dollar totaling dollar_figure of that amount dollar_figure represented proceeds from the annuity_contract while dollar_figure represented interest that accrued before the proceeds were distributed at mr falcon’s behest each check was deposited into a joint bank account in the names of petitioner and ms becquer petitioner and ms becquer had signature_authority over the joint account in date petitioner wrote a check from the account to her father in the amount of dollar_figure in travelers issued petitioner a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc listing a gross distribution of dollar_figure and a taxable_amount of dollar_figure travelers also issued petitioner a form 1099-int interest_income listing taxable interest_income of dollar_figure petitioners did not report any portion of the annuity proceeds or interest_income on their joint tax_return respondent issued petitioners a notice_of_deficiency in date respondent determined that petitioners must include in gross_income dollar_figure of the annuity proceeds and dollar_figure of interest_income respondent also determined an accuracy-related ms becquer separately received and deposited into the joint account proceeds from mrs knight’s annuity_contract those proceeds are not at issue in this case penalty petitioners filed a timely petition for review of respondent’s determination in date petitioner filed suit against her father and mr falcon in united_states district_court alleging that they fraudulently and unlawfully converted the proceeds of the annuity_contract the complaint states in part mr falcon told petitioner that the annuity proceeds in fact belonged to mr knight mr falcon instructed petitioner to write the check for dollar_figure in order to return the proceeds to mr knight and petitioner did not know she was a beneficiary of the annuity_contract until respondent began examining petitioners’ tax_return discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records we assume the difference between the dollar_figure taxable_amount shown on the information_return and the dollar_figure listed in the notice_of_deficiency is due to rounding and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof i unreported income sec_61 provides that gross_income means all income from whatever source derived the supreme court has held that gross_income includes all ‘accessions to wealth clearly realized and over which the taxpayers have complete dominion ’ 366_us_213 quoting 348_us_426 a taxpayer has dominion and control_over cash when he has the freedom to use it at will even though that freedom may be assailable by persons with better title 343_us_130 98_tc_165 petitioner does not dispute that she was a beneficiary of mrs knight’s annuity_contract nor does petitioner dispute that a total of dollar_figure was deposited into an account over which she had signature_authority accordingly petitioner had dominion sec_101 provides that gross_income does not include the proceeds of a life_insurance_contract paid_by reason of the death of the insured subject_to certain limitations see sec_101 f respondent contends that the dollar_figure of annuity proceeds and the dollar_figure of interest_income are taxable petitioners do not dispute the taxability of these amounts rather petitioners believe they should not be liable for the tax because they did not receive the benefit of the annuity proceeds or interest_income we therefore limit our discussion to whether petitioners had dominion and control_over the amounts at issue and whether petitioners are entitled to a deduction under sec_165 discussed infra and control_over the annuity proceeds even if her father also claimed title to the proceeds see rutkin v united_states supra petitioner nevertheless argues that she is not liable for tax because of the alleged wrongdoing of mr knight and mr falcon described in the district_court complaint even if petitioner’s allegations are true however petitioner had the freedom to use the annuity proceeds at will see ianniello v commissioner supra accordingly petitioners must include in gross_income the dollar_figure of annuity proceeds and the dollar_figure of interest_income although it is not clear petitioners may be arguing that they suffered a theft_loss sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise a loss arising from theft is treated as sustained during the year in which the taxpayer discovers such loss sec_165 if in the year of discovery there is a claim for reimbursement that has a reasonable prospect for recovery a loss is not considered sustained until the tax_year in which it can be ascertained with reasonable certainty sec_1_165-1 sec_1_165-8 income_tax regs filing a lawsuit to recover a purported loss gives rise to an inference that the taxpayer has such a claim 675_f2d_1077 9th cir affg tcmemo_1979_479 reed v commissioner tcmemo_1986_213 we express no opinion on whether the actions of mr knight and mr falcon constitute theft under state law petitioner testified that the lawsuit against her father and mr falcon to recover the annuity proceeds was still pending in district_court the pending lawsuit gives rise to the inference that petitioners had a reasonable prospect for recovery as of the date of trial see dawn v commissioner supra nothing in the record rebuts this inference accordingly any theft_loss petitioners suffered is not considered sustained during see sec_1_165-1 sec_1_165-8 income_tax regs respondent’s determination on this issue is sustained ii accuracy-related_penalty sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_1_6662-3 income_tax regs disregard of rules or regulations includes any careless reckless or intentional disregard sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the accuracy-related_penalty see sec_7491 116_tc_438 an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by-case basis see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs it does not appear that petitioner’s husband was involved in any of the above-described dealings with petitioner’s father and mr falcon we therefore focus on petitioner petitioner stopped attending school during the seventh grade and has a limited command of english it is not clear what petitioner understood when the funds were deposited into the joint account or when she signed the check payable to her father in the amount of dollar_figure it is clear that petitioner relied upon mr falcon’s advice during these financial transactions taking into consideration all of the facts and circumstances contained in this record we conclude that petitioner acted in good_faith and that her reliance on mr falcon as executor of her stepmother’s estate was not unreasonable the negligence_penalty therefore should not be imposed in this case to reflect the forgoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
